Citation Nr: 1024717	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from June 1977 to August 
1990.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The Board remanded this matter in September 2007 for additional 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board notes that the September 2007 remand instructed the 
RO/AMC to obtain a VA examination to determine whether the 
Veteran was totally disabled as a result of his service-connected 
disabilities.  The Veteran is service-connected for chronic 
dislocation of patella of the right and the left knee and for 
degenerative disc disease of the lumbar spine.  Pursuant to the 
remand instructions, the RO scheduled the Veteran for VA general 
medical, joints, and spine examinations.   In this regard, while 
the December 2009 VA joints examiner provided an opinion 
regarding the impact of the Veteran's service-connected bilateral 
knee disabilities on his employability, the January 2010 VA spine 
examiner failed to provide such an opinion regarding the 
Veteran's service-connected lumbar spine disability.  Therefore, 
the Board finds that the claims file should be returned to the VA 
examiner who performed the January 2010 VA spine examination, if 
available, for a supplemental opinion as to the impact of the 
Veteran's service-connected lumbar spine disability on his 
employability.
 
Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC should forward the entire 
claims file to the examiner who prepared the 
January 2010 VA spine examination report for 
a supplemental opinion (or if unavailable, a 
similarly situated physician).

The examiner is requested to comment upon the 
impact of the Veteran's service-connected 
lumbar spine disability on his employability.  
The examiner(s) should identify the 
limitations of this disability and provide an 
opinion as to whether the Veteran's service-
connected lumbar spine disability has 
rendered him unable to maintain any form of 
substantially gainful employment consistent 
with his education and industrial background.  
In forming the opinion, the examiner should 
disregard both the age and any nonservice-
connected disabilities of the Veteran.

If the prior examiner is not available, or is 
unable to provide the requested opinion 
without examining the Veteran, the AMC/RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, to 
obtain the requested medical opinion noted 
above.  The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached.

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, to include 
consideration of higher disability ratings 
based on the findings in the January 2010 VA 
spine examination, the December 2009 VA 
joints examination, and the November 2009 VA 
general medical examination, the RO/AMC 
should readjudicate the claim for TDIU, to 
include whether consideration of submitting 
the claim to the Under Secretary for Benefits 
or Director of Compensation and Pension 
Service for an extra-schedular evaluation 
under should be undertaken,  in light of all 
pertinent evidence and legal authority.

3.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC that contains 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the February 2005 SSOC.  An appropriate 
period of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate consideration.  
The Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


